254 S.E.2d 281 (1979)
41 N.C. App. 107
Pennina Pearl Perry BEST
v.
William Edward PERRY.
No. 788SC637.
Court of Appeals of North Carolina.
May 1, 1979.
*283 Duke & Brown by John E. Duke, Goldsboro, for plaintiff-appellant.
Merritt & Gaylor by Cecil P. Merritt, Goldsboro, for defendant-appellee.
MITCHELL, Judge.
The plaintiff's sole contention on appeal is that the trial court erred in granting the defendant's motion for judgment on the pleadings. When matters not contained in the pleadings are presented to and not excluded by the trial court, a motion for judgment on the pleadings must be treated as a motion for summary judgment. G.S. 1A-1, Rule 12(c). The record before us indicates that affidavits were filed by the defendant with the trial court. The defendant's motion for judgment on the pleadings indicates that it is based "upon the pleadings and papers of record in the court file." The trial court's judgment indicates that it is based "Upon consideration of the pleadings, the arguments and other presentations by counsel." Additionally, the record before us does not at any point tend to indicate that the trial court excluded any matter or thing presented. As the record before us indicates that matters outside the pleadings were presented but does not indicate that such matters were excluded by the trial court, we must view the defendant's motion for judgment on the pleadings as though it had been a motion for summary judgment and determine whether judgment was correctly entered in accordance with the rules governing summary judgment.
The defendant's motion for summary judgment was properly granted in this case if the pleadings and affidavits presented to the trial court show that there is no genuine issue as to any material fact and that the defendant is entitled to judgment as a matter of law. G.S. 1A-1, Rule 56; Kessing v. Mortgage Corp., 278 N.C. 523, 180 S.E.2d 823 (1971). The pleadings and affidavits in the present case reveal that the plaintiff and others executed and delivered a warranty deed conveying eight lots in fee simple to the defendant. The defendant does not deny such facts and they are not in dispute. However, the plaintiff alleges and the defendant denies that the conveyance was subject to a parole trust.
A defending party may show as a matter of law that he is entitled to summary judgment in his favor by showing that there is no genuine issue of material fact concerning an essential element of the claimant's claim for relief and that the claimant cannot prove the existence of that element. See Moore v. Fieldcrest Mills, Inc., 296 N.C. 467, 251 S.E.2d 419 (1979); Bank v. Evans, 296 N.C. 374, 250 S.E.2d 231 (1979); Zimmerman v. Hogg & Allen, 286 N.C. 24, 209 S.E.2d 795 (1974). Where, as here, the defendant presents a forecast of evidence tending to show that the claimant is unable to prove the existence of an element essential to his claim, the defending party is entitled to judgment as a matter of law.
*284 Until the defending party has forecast evidence tending to establish his right to judgment as a matter of law, the claimant is not required to present any evidence to support his claim for relief. However, once the defending party forecasts evidence which will be available to him at trial and which tends to establish his right to judgment as a matter of law, the claimant must present a forecast of the evidence which will be available for presentation at trial and which will tend to support his claim for relief. Moore v. Fieldcrest Mills, Inc., 296 N.C. 467, 251 S.E.2d 419 (1979); 2 McIntosh, N.C. Practice and Procedure § 1660.5 (2d ed. Phillips Supp.1970). If the claimant does not respond at that time with a forecast of evidence which will be available at trial to show that the defending party is not entitled to judgment as a matter of law, summary judgment should be entered in favor of the defending party.
A party may show that there is no genuine issue as to any material facts by showing that no facts are in dispute. In the present case, however, the plaintiff alleges and the defendant denies that the conveyance was subject to a parol trust. Thus, an issue is presented with regard to a fact.
Even where, as here, an issue of fact arises, a party may show that it is not a genuine issue as to a material fact by showing that the party with the burden of proof in the action will not be able to present substantial evidence which would allow that issue to be resolved in his favor. See Koontz v. City of Winston-Salem, 280 N.C. 513, 186 S.E.2d 897 (1972); Kessing v. Mortgage Corp., 278 N.C. 523, 180 S.E.2d 823 (1971). Therefore, the issue in the present case of whether the conveyance by the plaintiff and others to the defendant was subject to a parol trust is not a genuine issue as to a material fact if it can be shown that the plaintiff cannot present a forecast of substantial evidence which will be available to her at trial and which would allow that issue to be resolved in her favor. Moore v. Fieldcrest Mills, Inc., 296 N.C. 467, 251 S.E.2d 419 (1979).
It is well-established that "In the absence of fraud or other ground for equitable relief, a grantor may not impose a parol trust for his benefit on land which he conveys by deed purporting to vest title in the grantee. Willetts v. Willetts, 254 N.C. 136, 118 S.E.2d 548; Schmidt v. Bryant, 251 N.C. 838, 112 S.E.2d 262; Gaylord v. Gaylord, 150 N.C. 222, 63 S.E. 1028."
Hodges v. Hodges, 256 N.C. 536, 539, 124 S.E.2d 524, 526 (1962). This result is necessitated not by the statute of frauds but by the parol evidence rule. Gaylord v. Gaylord, 150 N.C. 222, 63 S.E. 1028 (1909). The admission of parol evidence to establish the existence of a parol trust would contradict the terms of the plaintiff's warranty deed and directly violate the parol evidence rule. Therefore, in the absence of fraud or some other ground for equitable relief, the plaintiff in the present case will not be able to present evidence at trial to support the existence of a parol trust in her favor.
In her complaint, the plaintiff alleged "That the conduct of the defendant has been wilful, malicious, and in breach of faith, and in bad faith, and done with the intent to cheat, defraud, and deprive the plaintiff of her entitlement to lands and moneys from said lands which belonged to her deceased mother." Nevertheless, it is required that, "In all averments of fraud, duress or mistake, the circumstances constituting fraud or mistake shall be stated with particularity." G.S. 1A-1, Rule 9(b). The plaintiff's allegations do not state with particularity any circumstance by which the defendant fraudulently caused the plaintiff to give him a warranty deed to the property in question. Therefore, the pleadings were insufficient to present a genuine issue as to whether the plaintiff's warranty deed was obtained by fraud.
The plaintiff additionally alleged that she had not recovered for valuable services she had rendered to her mother. The plaintiff has not alleged facts which would support a recovery of the value of those services from the defendant. As she has failed to allege any facts which, if true, would require the trial court to find that the defendant was personally indebted to *285 her for the services she had rendered to her mother, the pleadings do not present a valid claim with regard to any such services.
As the pleadings and affidavits in the present case reveal that there is no genuine issue as to any material fact and that the defendant is entitled to judgment as a matter of law, the trial court properly allowed the defendant's motion for judgment in his favor. The judgment of the trial court is
Affirmed.
ROBERT M. MARTIN and WEBB, JJ., concur.